30 F.3d 132
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard VALENTI, Plaintiff Appellant,v.Michael J. CAVANAUGH, COMMISSIONER of the South CarolinaDepartment of Probation, Pardon and ParoleService, Defendant Appellee.
No. 94-6541.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 27, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-93-1872-3-OAK).
Richard Valenti, appellant Pro Se.
Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Columbia, SC, for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Valenti v. Cavanaugh, No. CA-93-1872-3-OAK (D.S.C. Apr. 12, 1994).  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that Appellant is not entitled to relief on his claim of a violation of due process.   See Greenholtz v. Inmates of Neb.  Parole & Correctional Complex, 442 U.S. 1 (1979);   Ewell v. Murray, 11 F.3d 482 (4th Cir.1993), cert. denied, 62 U.S.L.W. 3773 (U.S.1994);   Franklin v. Shields, 569 F.2d 784 (4th Cir.1977), cert. denied, 435 U.S. 1003 (1978)